Citation Nr: 1730835	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for intervertebral disc syndrome (IVDS) of the lumbar spine, currently evaluated as 20 percent disabling from August 1, 2005; and 40 percent disabling from September 1, 2016.

2.  Entitlement to an increased disability rating for radiculopathy, left lower extremity associated with IVDS of the lumbar spine, currently evaluated as noncompensable from August 1, 2005; 10 percent disabling from November 14, 2013; and 20 percent disabling from September 1, 2016.

3.  Entitlement to an increased disability rating for chronic cervical strain, currently evaluated as 10 percent disabling from August 1, 2005; and 20 percent disabling from April 2, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to July 2005.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These claims were subsequently remanded by the Board in February 2013 for additional development which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since that time, the Veteran was awarded partial grants of his increased rating claims in January 2016 and November 2016 rating decisions.  However, as these ratings are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeals remain pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during a travel board hearing in October 2012, and a transcript of this hearing has been associated with the record.  However, in February 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was further informed that if no response was received within 30 days, the Board would assume that another hearing was not requested.  No response from the Veteran has been forthcoming.  As such, the Board has reassigned the case to the undersigned VLJ, who will now address the matters on appeal.

Several matters have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), to include: (1) entitlement to service connection for an acquired psychiatric disability, to include depression and as secondary to the Veteran's service-connected disabilities (as raised in an October 2007 lay statement); (2) entitlement to service connection for sleep apnea, to include as secondary to service-connected irritable bowel syndrome/ulcerative colitis with mild anemia and the treatment thereof (as raised by private treatment records received by VA in December 2012); and (3) entitlement to an increased disability rating for osteopenia of the left hip (as raised by the record during the Veteran's October 2012 hearing testimony, and as previously referred by the Board in February 2013).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All claims other than entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In January 2016 and April 2017 written statements, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a TDIU currently pending before the Board; there are no questions of fact or law in this matter remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b)(3) (2016).

In February 2013, the Board identified the issue of entitlement to a TDIU as having been raised by the record and remanded the matter for additional development.  However, in a January 2016 written statement, the Veteran indicated his desire to withdraw this claim.  This sentiment was reiterated by the Veteran's representative in an April 2017 brief.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in this matter.


ORDER

The appeal seeking entitlement to a TDIU is dismissed. 



REMAND

The Board now turns to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these matters.

To that end, the Board notes that the Veteran's IVDS of the lumbar spine, radiculopathy of the left lower extremity, and cervical strain were most recently assessed during September 2016 VA examinations.  

However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the September 2016 examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to the Veteran's claims.  

Further, in an April 2017 brief, the Veteran's representative contended that the September 2016 examinations were inadequate because the examiner did not review the Veteran's claims file, to include relevant treatment records, in assessing the current severity of his disabilities.  The Board finds this argument to be compelling, as the examiner was explicitly instructed to engage in such a record review in the Board's prior February 2013 remand.  See Stegall, 11 Vet. App. at 271
(holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, remand is further warranted at this time.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for new VA back, neck, and left lower extremity examinations to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's back, neck, and left lower extremity disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back, neck, and left lower extremity disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


